                                                           United States District Court
              Case 2:16-cr-00376-JAK Document  204
                                          Central      Filed
                                                  District     12/04/20 Page 1 of 5 Page ID #:2025
                                                           of California


 UNITED STATES OF AMERICA vs.                                               Docket No.              LA CR 16-00376-JAK-1

 Defendant        JOHN SIEW CHING LEUNG                                     Social Security No. 8          4       8      5
                                                                            (Last 4 digits)
 akas:   John Leung

                                             JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                       MONTH     DAY     YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.           12        03       2020


  COUNSEL                                                          Dana M. Cole, Retained Counsel
                                                                          (Name of Counsel)
     PLEA         X GUILTY, and the court being satisfied that there is a factual basis for the plea.              NOLO                     NOT
                                                                                                                CONTENDERE                 GUILTY
                 There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
   FINDING
                 False Statement to Financial Institution in violation of 18 U.S.C. § 1014 as charged in Count 8 of the Indictment.

 JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
 AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
COMM ORDER that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, John Siew Ching Leung,
           is hereby committed on Count 8 of the Indictment to the custody of the Bureau of Prisons for a term of 6 months imprisonment.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of two years under the following terms an
conditions:

         1.       The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office and
                  Second Amended General Order 20-04, including the conditions of probation and supervised release set forth in Section
                  III of Second Amended General Order 20-04.

         2.       During the period of community supervision, the defendant shall pay the special assessment and restitution in accordance
                  with this judgment’s orders pertaining to such payment.

         3.       The defendant shall cooperate in the collection of a DNA sample.

         4.       The defendant shall not be employed by, affiliated with, own or control, or otherwise participate, directly or indirectly, in the
                  conduct of the affairs of any financial institution insured by the Federal Deposit Insurance Corporation.

         5.       The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance, judgments and any
                  other financial gains to the Court-ordered financial obligation.

         6.       The defendant shall submit his person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
                  1030(e)(1)), cell phones, other electronic communications or data storage devices or media, email accounts, social media
                  accounts, cloud storage accounts, or other areas under the defendant’s control, to a search conducted by a United States
                  Probation Officer or law enforcement officer. Failure to submit to a search may be grounds for revocation. The defendant
                  shall warn any other occupants that the premises may be subject to searches pursuant to this condition. Any search
                  pursuant to this condition will be conducted at a reasonable time and in a reasonable manner upon reasonable suspicion
                  that the defendant has violated a condition of his supervision and that the areas to be searched contain evidence of this
                  violation.

         7.       The defendant shall not obtain or possess any driver’s license, Social Security number, birth certificate, passport or any
                  other form of identification in any name, other than the defendant’s true legal name, nor shall the defendant use, any
                  name other than the defendant’s true legal name without the prior written approval of the Probation Officer.

         8.       The defendant shall perform 200 hours of community service as directed by the Probaiton Officer.

         9.       During the first six months of Supervised Release, the defendant shall be subject to home confinement under the
                  standard terms and conditions of the United States Probation & Pretrial Services Office. The defendant stipulates to this
                  term, waiving all objections.



CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 1 of 5
             Case 2:16-cr-00376-JAK Document 204 Filed 12/04/20 Page 2 of 5 Page ID #:2026

 USA vs.     JOHN SIEW CHING LEUNG                                             Docket No.:       LA CR 16-00376-JAK-1

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant poses a low risk of
future substance abuse.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid balance
shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons’ Inmate
Financial Responsibility Program.

It is ordered that final determination on the amount of restitution is deferred. The parties are to meet and confer to seek an agreement and
submit an appropriate stipulation and proposed order if an agreement is reached, and if an agreement is not reached, competing proposed
orders by December 17, 2020.

Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and is
not likely to become able to pay any fine.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or before 12 noon, on May
4, 2021. The surrender date is without prejudice to an application to postpone the date based on health issues arising from the COVID-19
pandemic. In the absence of such designation, the defendant shall report on or before the same date and time, to the United States Marshal
located at the Edward R. Roybal Federal Building and U.S. Courthouse, 255 East Temple Street, Suite 1410, Los Angeles, CA 90012.

The defendant is advised of his right to appeal.

The Court recommends to the Bureau of Prisons that the defendant be housed at the Federal Correctional Institution on Terminal Island,
California.

The Court grants the Government’s request to dismiss all remaining counts as to this defendant only.

The bond is exonerated upon self-surrender.

IT IS SO ORDERED.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




           December 4, 2020
           Date                                                     John A. Kronstadt, United States District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                    Clerk, U.S. District Court




           December 4, 2020                                   By
           Filed Date                                               T. Jackson, Deputy Clerk




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                  STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                              While the defendant is on probation or supervised release pursuant to this judgment:


CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 2 of 5
             Case 2:16-cr-00376-JAK Document 204 Filed 12/04/20 Page 3 of 5 Page ID #:2027

 USA vs.     JOHN SIEW CHING LEUNG                                             Docket No.:    LA CR 16-00376-JAK-1


 1.   The defendant must not commit another federal, state, or local      9.     The defendant must not knowingly associate with any persons
      crime;                                                                     engaged in criminal activity and must not knowingly associate
 2.   The defendant must report to the probation office in the federal           with any person convicted of a felony unless granted
      judicial district of residence within 72 hours of imposition of a          permission to do so by the probation officer. This condition will
      sentence of probation or release from imprisonment, unless                 not apply to intimate family members, unless the court has
      otherwise directed by the probation officer;                               completed an individualized review and has determined that
 3.   The defendant must report to the probation office as instructed            the restriction is necessary for protection of the community or
      by the court or probation officer;                                         rehabilitation;
 4.   The defendant must not knowingly leave the judicial district        10.    The defendant must refrain from excessive use of alcohol and
      without first receiving the permission of the court or probation           must not purchase, possess, use, distribute, or administer any
      officer;                                                                   narcotic or other controlled substance, or any paraphernalia
 5.   The defendant must answer truthfully the inquiries of the                  related to such substances, except as prescribed by a
      probation officer, unless legitimately asserting his or her Fifth          physician;
      Amendment right against self-incrimination as to new criminal       11.    The defendant must notify the probation officer within 72 hours
      conduct;                                                                   of being arrested or questioned by a law enforcement officer;
 6.   The defendant must reside at a location approved by the             12.    For felony cases, the defendant must not possess a firearm,
      probation officer and must notify the probation officer at least           ammunition, destructive device, or any other dangerous
      10 days before any anticipated change or within 72 hours of                weapon;
      an unanticipated change in residence or persons living in           13.    The defendant must not act or enter into any agreement with a
      defendant’s residence;                                                     law enforcement agency to act as an informant or source
 7.   The defendant must permit the probation officer to contact him             without the permission of the court;
      or her at any time at home or elsewhere and must permit             14.    As directed by the probation officer, the defendant must notify
      confiscation of any contraband prohibited by law or the terms              specific persons and organizations of specific risks posed by
      of supervision and observed in plain view by the probation                 the defendant to those persons and organizations and must
      officer;                                                                   permit the probation officer to confirm the defendant’s
 8.   The defendant must work at a lawful occupation unless                      compliance with such requirement and to make such
      excused by the probation officer for schooling, training, or               notifications;
      other acceptable reasons and must notify the probation officer      15.    The defendant must follow the instructions of the probation
      at least ten days before any change in employment or within                officer to implement the orders of the court, afford adequate
      72 hours of an unanticipated change;                                       deterrence from criminal conduct, protect the public from
                                                                                 further crimes of the defendant; and provide the defendant
                                                                                 with needed educational or vocational training, medical care,
                                                                                 or other correctional treatment in the most effective manner.




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 3 of 5
             Case 2:16-cr-00376-JAK Document 204 Filed 12/04/20 Page 4 of 5 Page ID #:2028

 USA vs.     JOHN SIEW CHING LEUNG                                                Docket No.:     LA CR 16-00376-JAK-1




   X The defendant must also comply with the following special conditions (set forth below).

                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

                  CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or
 open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

          The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 4 of 5
             Case 2:16-cr-00376-JAK Document 204 Filed 12/04/20 Page 5 of 5 Page ID #:2029

 USA vs.     JOHN SIEW CHING LEUNG                                                Docket No.:      LA CR 16-00376-JAK-1




                                                                      RETURN

I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                       to

 Defendant noted on appeal on

 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                      to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                      United States Marshal



                                                                By
           Date                                                       Deputy Marshal




                                                                     CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                      Clerk, U.S. District Court



                                                                By
           Filed Date                                                 Deputy Clerk



                                                    FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                                 Date




                      U. S. Probation Officer/Designated Witness                                Date




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5 of 5
